Citation Nr: 0511697	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance of another person or at 
the housebound rate.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

FINDINGS OF FACT

1.  The RO has obtained all  relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The evidence of record indicates that the veteran is not 
blind, does not have corrected visual acuity of 5/200 or less 
in both eyes or concentric contraction of the visual field to 
5 degrees or less.

3.  The veteran is not a patient in an extended care facility 
that provides nursing care.

4.  The veteran's disabilities do not prevent him from caring 
for his daily personal needs without the assistance of others 
on a regular basis.  He is not unable to protect himself from 
hazards or dangers incident to his daily environment.

5.  The veteran is not required to remain in bed.

6.  The veteran's disabilities do not substantially confine 
him to his dwelling or immediate premises.  He is able to 
leave his home whenever necessary if accompanied.  He is able 
to walk with a cane.

7.  The veteran does not have any disability that is 100 
percent disabling, and has a combined disability rating of 80 
percent for pension purposes, with no service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance of another person or 
at the housebound rate have not been met.  38 U.S.C.A. 
§§ 1502(b), 5107(a)  (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Statement of the Case (SOC) dated in January 2004, 
advised the veteran of the laws and regulations pertaining to 
his claim.  These documents informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
for special monthly pension was being denied because he did 
not meet the criteria for the grant of that benefit.  The SOC 
made it clear to the veteran that in order to prevail on his 
claim, he needed to present evidence that his disabilities 
met the criteria for special monthly pension.  The RO sent a 
letter dated in April 2002 that informed the veteran about 
the VCAA and that told the veteran what evidence the RO would 
obtain and what he needed to do.  This letter asked the 
veteran to provide any evidence he had.  The RO obtained VA 
treatment records and provided the veteran with a VA 
examination.  The veteran has not indicated that there is any 
other evidence available.  The Board notes that the veteran 
has been in receipt of Social Security benefits since 1987; 
however, the Board finds that an attempt to obtain those 
records would not aid in substantiating the veteran's claim.  
The records related to a Social Security claim in 1987 would 
have no bearing on the veteran's level of disability from 
2002 to the present, or whether his disabilities render him 
in need of aid and attendance of another person or cause him 
to be housebound from 2002 to the present.  Thus, seeking 
additional records from the Social Security Administration of 
the current level of disability, would be useless and would 
unduly delay the veteran's quest for a final decision in this 
matter.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in April 2002, which was 
prior to the October 2002 rating decision denying the 
veteran's claim.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to special monthly pension

The appellant is asserting a claim for special monthly 
pension benefits based on the need for regular aid and 
attendance of another person or on account of being 
housebound.

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (2004).  A person is 
considered in need of regular aid and attendance for VA 
purposes if he or she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a).  38 C.F.R. § 3.351(c) (2004).  Section 3.352(a) 
indicates that the following criteria are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (2004).

A claimant will also meet the criteria for aid and attendance 
if he or she is bedridden.  38 C.F.R. § 3.352(a) (2004).  
Bedridden is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  38 C.F.R. § 3.352(a) (2004).

The particular personal functions which the appellant is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2004).  Moreover, determinations 
that the appellant is so helpless, as to be in need of 
regular aid and attendance, will not be based solely upon an 
opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
benefits.  38 C.F.R. § 3.352(c) (2004).

If a veteran is entitled to a nonservice-connected pension, 
but is not in need for regular aid and attendance, he or she 
may meet the criteria for a special monthly pension by being 
housebound.  38 C.F.R. § 3.351(a)(1) (2004).  To so qualify, 
the evidence must show that he or she has a single, permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities, 38 C.F.R. § Part 4  (1999), and either 
has a separate and distinct disability rated as 60 percent or 
more or is substantially confined to his or her home or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
veteran's lifetime.  38 C.F.R. § 3.351(f) (2004).

An April 2002 aid and attendance or housebound examination 
report indicates that the veteran suffers from diabetes, 
prostatitis, congestive heart failure, urinary tract 
infection, and coronary artery disease, status post coronary 
artery bypass graft.  The veteran complained of loss of 
balance, loss of memory, insomnia, polyphagia, pain in his 
knees, depression, and hearing loss.  The veteran was not 
hospitalized, bedridden, or in a wheelchair.  The examiner 
noted that a typical day for the veteran consisted of sitting 
in the garden, watching TV, and generally being sedentary.  
The examiner noted that the veteran was independent with 
respect to his daily needs, and was able to protect himself 
form the hazards of his environment.  The examiner noted that 
the veteran walked with a cane without the assistance of 
another person and was able to leave his home as he wished, 
if accompanied.  The VA treatment notes do not provide much 
detail as to the veteran's ability to handle the needs of 
daily life, although there is no indication that he is unable 
to care for his basic needs such as bathing, eating, shaving, 
etc.  There is no indication that the veteran is unable to 
protect himself from the hazards of his environment.  The 
veteran is not restricted to his house, he can and does 
travel if accompanied.

After careful review of the evidence of record, the Board 
finds that the appellant's claim for a special monthly 
pension due to the need for regular aid and attendance or at 
the housebound rate is not supported by the evidence.

From the record, the Board initially finds that no evidence 
suggests that the appellant is blind or nearly blind with 
corrected vision of 5/200 or less in both eyes.  See 
38 C.F.R. § 3.351(c)(1) (2004). The April 2002 aid and 
attendance report specifically notes that the veteran has 
cataracts and that his vision is corrected with eyeglasses.  
Similarly, no evidence suggests that the veteran is a patient 
in a nursing home.  See 38 C.F.R. § 3.351 (c)(2) (2004).  The 
April 2002 aid and attendance report specifically notes that 
he lives at home and is not hospitalized.

In regard to a factual need for aid and attendance under the 
criteria set forth in § 3.352(a), the Board acknowledges that 
the appellant does walk with a cane and is generally 
sedentary.  However, there is no indication that he is unable 
to brush his teeth, wash his face, use the bathroom, or shave 
without assistance.  He can walk unassisted with the cane and 
does travel outside his house when accompanied.  There is no 
evidence that the veteran is unable to protect himself from 
hazards or dangers incident to his daily environment.  In 
this regard, the Board puts great weight on the April 2002 VA 
aid and attendance or housebound examination report.  It is 
recent and provides the only objective clinical findings 
specifically pertaining to the need for aid and attendance.  
It was specifically pointed out that the appellant was able 
to walk with a cane and without assistance.  There is no 
evidence that the veteran is unable to protect himself from 
dangers in his environment.  Based on the evidence, the Board 
finds that the veteran does not meet the criteria under 
3.352(a) for special monthly pension based on the need of aid 
and attendance of another person.  There are some areas of 
daily life where the veteran does require assistance, but 
overall the veteran is able to function independently 
including walking, visiting outside the house, and attending 
to the needs of nature.  38 C.F.R. § 3.352(a) (2004).

With respect to housebound benefits, the veteran's various 
disabilities have been rated as follows: dementia, 50 
percent; heart disease, 30 percent; diabetes, 20 percent; and 
sensorineural hearing loss, 20 percent.  In addition, he has 
various other disabilities of less significance, all rated at 
0 percent disabling.  It is initially noted that the veteran 
does not have a single disability rated at 100 percent 
disabling and thus does not meet the threshold requirement 
for housebound benefits.  See 38 C.F.R. § 3.351 (d)(1) 
(2004).  Moreover, the evidence also shows that he is neither 
bedridden nor housebound in fact.  The April 2002 VA report 
indicates that he is not confined to his house or immediate 
premises.  He is able to walk  and is able to leave the house 
if accompanied.

Overall, the Board finds that the preponderance of the 
evidence is against the appellant's claim seeking special 
monthly pension benefits based on the need for regular aid 
and attendance or at the housebound rate.  As the 
preponderance of the evidence is against the veteran's claim, 
the doctrine or reasonable doubt is not for application.  In 
light of the above, the appellant's claim must be denied.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or at the 
housebound rate is denied



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


